Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. Patent Publication 2008/0163416) in view of Whitehead (US Patent 5,823,177) and Cazden (US Patent 6276200). 
Regarding Claim 1, Go shows a computer-implemented method for wirelessly controlling a liquid delivery system adapted to deliver a liquid in a container, comprising:
Providing a control unit (400); 
Transmitting to the control unit a desired temperature for a liquid to be delivered and a desired level of liquid within the container (paragraphs 47-52); 
wirelessly adjusting, via the control unit, a mixing valve connected to a source of hot liquid and a source of cold liquid to obtain the desired temperature (paragraphs 47-52
wirelessly operating, via the control unit, a flow control valve for delivering the liquid having the desired temperature and closing a drain closure device of the container (paragraphs 47-52); 
monitoring a level of the liquid within the container; 
and wirelessly closing, via the control unit, the flow control valve when the monitored level of liquid substantially equals to the desired level of liquid (paragraph 47). 
Go fails to show the drain closure device of the container is powered by a battery and a battery powered level sensor.  
Whitehead teaches solar water heater device. The device includes a drain closure device or valve that is powered by a battery (column 13 lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a battery powered drain closure device in order ensure the drain was able to be actuated even if the power goes out.  
Cazden teaches a liquid level control. The device includes a system in order to maintain a desired water level in a swimming pool (column 2 lines 10-15). The device monitoring a level of the liquid within the container with a battery powered level sensor (column 2 lines 10-15 and column 4 lines 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claims 2-5, Go shows the computer-implemented method of claim 1, further comprising monitoring a temperature of the liquid contained within the container (paragraphs 7 and 41). The monitored temperature does not correspond to the desired temperature, opening the drain closure device of the container and opening the flow control valve to add liquid (paragraph 7).  The wirelessly opening the flow control valve comprises wirelessly opening the flow control valve to add hot liquid when the measured temperature is less than the desired temperature (paragraph 41).  The flow control valve comprises wirelessly opening the flow control valve to add cold liquid when the measured temperature is greater than the desired temperature (paragraph 41).  
Regarding Claim 12, Go shows a device for wirelessly controlling a liquid delivery system adapted to deliver a liquid in a container, comprising: 
A control unit (400) having a processing unit (410), a communication unit (440) and a memory (430), the memory having statements and instructions stored on that upon execution by the processing unit performs the steps of: 
Receiving, via the control unit, a desired temperature for a liquid to be delivered and a desired level of liquid within the container (paragraphs 47-52); 
wirelessly adjusting, via the control unit, a mixing valve connected to a source of hot liquid and a source of cold liquid to obtain the desired temperature (paragraphs 47-52); 
wirelessly operating, via the control unit, a flow control valve for delivering the liquid having the desired temperature and wirelessly closing a drain closure device of the container (paragraph 47-52); 
monitoring a level of the liquid within the container; and 
Wirelessly closing, via the control unit, the flow control valve when the monitored level of liquid substantially corresponds to the desired level of liquid (paragraphs 47-52). 
Go fails to show the drain closure device of the container is powered by a battery and a battery powered level sensor. 
Whitehead teaches solar water heater device. The device includes a drain closure device or valve that is powered by a battery (column 13 lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a battery powered drain closure device in order ensure the drain was able to be actuated even if the power goes out.  
Cazden teaches a liquid level control. The device includes a system in order to maintain a desired water level in a swimming pool (column 2 lines 10-15). The device monitoring a level of the liquid within the container with a battery powered level sensor (column 2 lines 10-15 and column 4 lines 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the level sensor of Go to include a battery powered level sensor in order easily install the device as taught by Cazden (column 3 lines 20-25). 
Regarding Claims 13-16, Go shows the device of claim 12, wherein the processing unit is further configured for monitoring a temperature (252) of the liquid contained within the container.   The processing unit is further configured for, when the .
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. Patent Publication 2008/0163416) in view of Thompson et al (US Patent Publication 2015/0308089 herein after Thompson) and Whitehead (US Patent 5,823,177). 
Regarding Claim 23, Go shows an automated wireless liquid delivery system, comprising: 
a wireless electronic faucet (210); 
a wireless electronic drain closure device (232); 
a wireless level sensor (243); 
a temperature sensor (252); 
a wireless control unit (400) including a processing unit (410), a communication unit (400), and a memory (430); and 
an input device (600) including a user interface (620) for inputting commands to the control unit; wherein the memory has stored statements and instructions that upon execution by the processing unit performs the steps of: 
receiving a desired temperature for a liquid to be delivered and a desired level of liquid within a container (paragraphs 47-52);
 wirelessly adjusting, via the control unit, a mixing valve connected to a source of hot liquid and a source of cold liquid to obtain the desired temperature at the temperature sensor (paragraphs 47-52); 
wirelessly operating, via the control unit,  a flow control valve of the battery-powered electronic faucet and shower head for delivering the liquid having the desired temperature (paragraphs 47-52); 
wirelessly closing, via the control unit, the battery-powered electronic drain closure device (paragraphs 47-52);
monitoring a level of the liquid within the container with the battery- powered level sensor (paragraphs 47-52); and 
wirelessly closing the flow control valve when the monitored level of liquid substantially corresponds to the desired level of liquid (paragraphs 50-60). 
Go fails to show a battery powered system and a showerhead. Thompson teaches an water faucet (100) and showerhead (527). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a showerhead in order to allow the user to bath and shower.  
Whitehead teaches solar water heater device. The device includes a drain closure device or valve that is powered by a battery (column 13 lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a battery powered drain closure device in order ensure the drain was able to be actuated even if the power goes out.  
Regarding Claim 24 and 25, Go shows the automated liquid delivery system according to claim 23, wherein the control unit and the input device communicate together via wireless communications (paragraph 43). The container is a bathtub (100). 
Claims 6-11 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. Patent Publication 2008/0163416) in view of Whitehead (US Patent 5,823,177), Pollack (US Patent 4,563,780), and Cazden (US Patent 6276200). 
Regarding Claims 6, Go shows A computer-implemented method for wirelessly controlling a water delivery system comprising a bathtub including a control unit (400) provided with a faucet (210), comprising: 
Receiving, via the control unit, a desired temperature for a liquid to be delivered and a desired operation mode being one of a bathtub mode and a shower mode (paragraphs 47-52); 
wirelessly adjusting, via the control unit, a mixing valve connected to a source of hot water and a source of cold water to obtain the desired temperature (paragraph 47-52);
 wirelessly adjusting, via the control unit, a flow control valve connected to the faucet and the shower head according to the desired mode of operation to deliver the water having the desired temperature to one of the faucet (210) (paragraph 47-52);
wirelessly closing, via the control unit, a drain closure system of the bathtub; monitoring a level of the water within the container (paragraph 47-52); and 
wirelessly closing, via the control unit, the flow control valve when the monitored level of water substantially corresponds to a given level of water (Paragraphs 47-52).
Go fails to show a battery-powered faucet and level sensor, a shower head, a shower and bath mode. 
Whitehead teaches solar water heater device. The device includes a drain closure device or valve that is powered by a battery (column 13 lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a battery powered drain closure device in order ensure the drain was able to be actuated even if the power goes out.  
Pollack teaches an automatic bathroom. The device includes a shower head (18) and faucet (16). Wherein when the desired operation mode is the shower mode, water is delivered to the shower head (column 4 lines 50-60), wherein when the desired operation mode is the bathtub mode, water is delivered to the faucet, and when the desired operation mode is the bathtub mode (column 4 lines 40-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a shower or bathtub mode in order to allow the user to select the bathing method they want. 
Cazden teaches a liquid level control. The device includes a system in order to maintain a desired water level in a swimming pool (column 2 lines 10-15). The device monitoring a level of the liquid within the container with a battery powered level sensor (column 2 lines 10-15 and column 4 lines 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the level sensor of Go to include a battery powered level sensor in order easily install the device as taught by Cazden (column 3 lines 20-25). 

Regarding Claims 7-11, Go shows the computer-implemented method of claim 6, further comprising receiving the given level of water (paragraph 31). Monitoring a temperature of the liquid contained within the bathtub (paragraph 57). Wirelessly opening, via the control unit, the drain closure system (232) of the bathtub and opening, via the control unit (400),  the flow control valve to add water (paragraphs 23, 30, 57). The wirelessly opening the flow control valve comprises wirelessly opening the flow control valve to add hot water when the measured temperature is less than the desired temperature (paragraph 58). The wirelessly opening the flow control valve comprises opening the flow control valve to add cold water when the measured temperature is greater than the desired temperature (paragraph 58).  
Regarding Claim 17, Go shows a device for wirelessly controlling a water delivery system comprising a bathtub provided with a faucet and a shower head, comprising: a processing unit, a communication unit and a memory, the memory having statements and instructions stored on that upon execution by the processing unit performs the steps of: receiving a desired temperature for a liquid to be delivered and a desired operation mode being one of a bathtub mode and a shower mode; wirelessly adjusting a mixing valve connected to a source of hot water and a source of cold water to obtain the desired temperature; wirelessly adjusting a flow control valve connected to the faucet and the shower head according to the desired mode of operation to deliver the water having the desired temperature to one of the faucet and the shower head; and if the water is to be delivered to the faucet: closing a drain closure system of the bathtub; monitoring a level of the water within the container; and wirelessly closing the 
Go fails to show the faucet, levels sensor, and drain closure device of the container is powered by a battery and a shower or bathtub mode.
 Whitehead teaches solar water heater device. The device includes a drain closure device or valve that is powered by a battery (column 13 lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a battery powered drain closure device in order ensure the drain was able to be actuated even if the power goes out.  
Pollack teaches an automatic bathroom. The device includes a shower head (18) and faucet (16). Wherein when the desired operation mode is the shower mode, water is delivered to the shower head (column 4 lines 50-60), wherein when the desired operation mode is the bathtub mode, water is delivered to the faucet, and when the desired operation mode is the bathtub mode (column 4 lines 40-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a shower or bathtub mode in order to allow the user to select the bathing method they want. 
Cazden teaches a liquid level control. The device includes a system in order to maintain a desired water level in a swimming pool (column 2 lines 10-15). The device monitoring a level of the liquid within the container with a battery powered level sensor (column 2 lines 10-15 and column 4 lines 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claims 18-22, Go shows The processing unit is further configured for receiving the given level (243) of water.  The processing unit is further configured for monitoring a temperature (252) of the liquid contained within the bathtub.  The processing unit is configured for wirelessly opening, via the control unit, the drain closure system of the bathtub and opening, via the control unit, the flow control valve to add water (paragraph 57). The opening the flow control valve comprises wirelessly opening the flow control valve to add hot water when the measured temperature is less than the desired temperature (paragraph 58). The wirelessly opening the flow control valve comprises wirelessly opening the flow control valve to add cold water when the measured temperature is greater than the desired temperature (paragraph 58). 
Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 
Applicant argues that Whitehead is non analogous art. The examiner disagrees. Analogous art can be claimed if the reference is reasonably pertinent to the problem face by the invention. Whitehead teaches a tank that holds water just like a bathtub. The tank includes a drain just like the bathtub. The outlet is opened or closed when an undesirable temperature is reached in the tank just like the instant invention (column 13 lines 15-30). Therefore since Whitehead solves the same problem as the instant invention they are analogous art. 
Applicants arguments directed toward the battery powered level sensor have been addressed in the action above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAUREN A CRANE/Primary Examiner, Art Unit 3754